Exhibit 10.2

Amendment Number 3

to

OEM Purchase and License Agreement

Between EMC Corporation and Brocade Communications, Inc.

OEM Agreement Number OEM 051208 Dated May 20, 2008

This Amendment Number 3 (“the Amendment”) to the OEM Purchase and License
Agreement (the “Agreement”) dated May 20, 2008 BROCADE Communications Systems,
Inc., a Delaware corporation with an office located at 1745 Technology Drive,
San Jose, California 95110, and BROCADE Communications Switzerland SarL., a
Geneva corporation with principal offices at 29 Route de l’Aeroport, Case
Postale 105, CH-1215, Geneva 15, Switzerland, and BROCADE Communications
Services Switzerland, SarL,, a Geneva corporation with principal offices at 29
Route de l’Aeroport, Case Postale 105, CH-1215, Geneva 15, Switzerland
(collectively, “BROCADE”), and EMC Corporation, 176 South Street, Hopkinton, MA
01748 together with its designated Subsidiaries (“EMC”), and commences on the
date accepted and executed by BROCADE (“Effective Date”).

RECITALS

WHEREAS, the parties wish to amend the Agreement so as to add Brocade-branded IP
Products for EMC resale to the agreement;

WHEREAS, the parties agree to enter into good-faith negotiations to enter into
the EMC Select Reseller Agreement within [**] of the effective date of this
Amendment 3 for complete terms and conditions for resale of such Products;

NOW THEREFORE, in consideration of the above and the other respective promises
of the parties set forth herein, the parties hereto agree as follows:

 

1.0 Add Exhibit M, Terms and Conditions for EMC Resale of Brocade-branded IP
Products, attached hereto.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment Number 3 to
OEM Purchase and License Agreement by their duly authorized representatives.

 

Executed and agreed to:       Accepted and agreed to: BROCADE Communication
Systems, Inc. “BROCADE”       EMC Corporation (EMC) By:   

/s/ Michael Klayko

      By:   

/s/ Trevor Schick

Name:   

Michael Klayko

      Name:   

Trevor Schick

Title:   

CEO

      Title:   

VP, Global Supply Chain

Signed & Effective Date: 4/13/10       Date:   

4/12/10

BROCADE Communication Switzerland, SarL          By:   

/s/ Michael Klayko

         Name:   

Michael Klayko

         Title:   

CEO

         Date:   

4/13/10

        

[**] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Exhibit M

Terms and Conditions for EMC Resale of Brocade-branded IP Products

This Exhibit M defines terms and conditions specific to EMC’s resale of
Brocade-branded IP Products.

DEFINITIONS

Product – “Products”, for the purposes of this Amendment, means exclusively
hardware and software models available for sale within the product price list
referenced in this Amendment. “Services” and “Support Offerings”, as defined
below, are not included in the definition of Products.

Support Offerings – “Support Offerings”, for purposes of this Amendment, means
the list of Maintenance & Support offerings as listed in Supplier’s Support
Offering Matrix.

Services – “Services”, for the purpose of this Amendment, means
implementation/installation services or any other professional services offering
provided by Brocade to EMC or its end users.

 

1. Appointment.

Supplier hereby authorizes and appoints EMC as a non-exclusive, worldwide
reseller of the Products and End User Services defined in this Exhibit M. EMC
may sublicense its Channel Partners to act as a non-exclusive reseller of the
Products and End User Services pursuant to the terms of this Agreement. The
Products may be sold separately or incorporated with other products or services
for resale worldwide, subject to compliance with applicable law and export
regulations.

 

2. Term and Termination.

The term of this Exhibit is [**] from the Effective Date of Amendment 3 to the
Agreement. During this [**] period, the parties agree to negotiate in good faith
a new EMC Select Reseller Agreement for the resale of the Brocade-branded IP
Products.

 

3. Warranty.

Supplier warrants to EMC that it will provide and perform for End Users the
applicable Product Warranty as specified below, with respect to Products that
EMC sells to End Users Supplier acknowledges that, on occasion, EMC may be asked
by an End User to exercise the End User’s warranty and support rights on behalf
of the End User. Supplier agrees to allow EMC to do so and in such instances
will provide the warranty and support services to the End User through EMC to
meet the End User’s business needs within the scope of this Agreement.

[**] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Warranty Summary Table.

Brocade Warranty description.

 

Product Family

 

Hardware Warranty
Duration

 

Hardware Coverage

 

Software Warranty
Duration

 

Software Coverage

 

Exclusions

IP Products other than those Listed Below   [**] mos from ship   Return to
Factory RMA - [**] day turn around   [**] days from ship   Conformance to spec,
repair/replace non-conforming SW   IP Products - EdgeIron, FastIron Edge,
FastIron LS, FastIron GS, FastIron Edge X/XE Series   [**] years from ship  
Return to Factory RMA - [**] day turn around   [**] days from ship   Conformance
to spec, repair/replace non-conforming SW   Excludes power supplies, fans,
removable optics and LEDs IP Products – FastIron WS, FastIron CX, TurboIron 24X
  Life of product*, initial registered user.   Advanced hardware replacement -
next business day where available   Life of product*, initial registered user.  
Software defect repairs and Knowledge Portal access   Excludes removable optics

4. Support and Maintenance Terms.

4.1 Support and Maintenance. EMC will purchase a support plan from Supplier at
the time of Product purchase, which will ultimately be passed through to the End
User with the Product and which will provide the End User with support and
maintenance coverage. Supplier will provide the End User with its End User
Services agreement and it shall be executed by Supplier and the End User. EMC
will not communicate to the End-User terms or conditions that are more onerous
than Brocade’s standard End-User terms and conditions found at,
http://www.brocade.com/company/contact-us/terms-and-conditions.html . Support
offerings may vary by geography, please see the Support Offering Matrix for
complete listing of offerings and information on the support offerings available
for purchase . A list of the support offerings can be found at
http://www.brocade.com/services-support/support-plans/direct-support/overview.page

4.2 Support Term. Support and maintenance agreements for all Products will
commence upon the date of product Shipment from Brocade. End Users may purchase
renewal support from Partner, Brocade or any other authorized Brocade Partner.

4.3 Support Provided. Repairs undertaken and parts supplied as part of warranty
services under this Agreement shall be warranted to End Users in accordance with
Section 3 above. Supplier will provide technical and break-fix support to End
Users in accordance with Supplier’s standard support and maintenance terms
stated at in Section 4.1. EMC will not manage or create any RMA requests,
domestic or international, for Supplier Product. This will be managed between
the End User and Supplier, at no cost to EMC (freight or otherwise), with no EMC
involvement.

4.4 Cooperation. The parties agree to cooperate with respect to End User
support, to help End Users obtain the End User Services they purchase.

4.5 End User Registration – Upon request of End-user, EMC will direct End-users
to Brocade’s registration link at,
http://www.brocade.com/services-support/support-plans/activate-your-plan/overview.page

5.0 PRODUCT LEADTIME

Lead time for all products to be sold in this addendum will not exceed [**]
calendar days.

[**] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

6.0 PRICING AND PART NUMBERS

 

Product Family NetIron MLX Routers FastIron CX Series Switches TurboIron 24X
Switch ServerIron ADX Series

Pricing:

Supplier will provide EMC a [**] discount for Product and [**] discount for
Support Offerings as of the Effective Date of this amendment. The companies will
continue to discuss pricing and discounts at regularly scheduled quarterly
business reviews.

Rebates:

In addition to the Pricing discounts above, Supplier will provide an additional
quarterly back-end rebate of [**] on sales of Product. [**].

The initial term of the rebate, as described above, will be effective through
[**]. On or before [**], Supplier and EMC will meet to discuss continuation of
the rebate for another [**].

EMC and Supplier agree to develop a mutually agreed to go-to-market(GTM) plan
with executive sponsorship from both companies to be completed within 30
calendar days of the effective date of the Amendment. . EMC and Supplier will
review status against mutually agreed to GTM plan as part of regularly scheduled
quarterly executive reviews.

7.0 ORDER OF PRECEDENCE

This Amendment covers products listed in Section 6.0 only. The terms and
conditions of this Amendment shall take precedence over terms and conditions of
the Agreement, as applicable. Except as amended by this Amendment, all of the
other terms of the Original Agreement shall remain in full force and effect.

[**] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.